DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 2/21/22.
3.    Claims 1, 8 and 13 were amended. Claim 18 were cancelled. Claims 1, 4 – 8, 10 - 13, 15 – 16 and 19 – 22 are pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 4 – 8, 10 - 13, 15 – 16 and 19 – 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
6.	Regarding the independent claims 1 and 8, the claims include the following new amended limitations:
and wherein the range of values includes a minimum threshold and a maximum threshold; delay a play of a game based on a determination that the player concentration level data is less than the minimum threshold; after delaying the play of the game, enabling the play of the game based on a determination that the player concentration level data is greater than the maximum threshold;
The aforementioned limitations are not being supported by the specifications. 
The specifications states the following “If the player attention value goes below the min value, the action will stop and will only resume if the value goes over the max value“ (specifications, paragraph 53 on pages 12 - 13). While the specification might have support for game stoppage, the specification does not have support for the claimed game delay.
7.	Regarding the independent claim 13, the claims include the following new amended limitations:
each of the plurality of ranges having a minimum threshold and a maximum threshold; delaying a play of a game based on a determination that the player concentration level data is less than the minimum threshold for a first difficulty; after delaying the play of the game, enabling the play of the game based on a determination that the player concentration level data is greater than the maximum threshold for the first difficulty; 
The aforementioned limitations are not being supported by the specifications. 
The specifications states the following “If the player attention value goes below the min value, the action will stop and will only resume if the value goes over the max value“ (specifications, paragraph 53 on pages 12 - 13). While the specification might have support for game stoppage, the specification does not have support for the claimed game delay.
8.	Dependent claims 4 – 7, 10 – 12, 15 – 16 and 19 – 22 are also rejected due to its dependency to the independent claims.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 and 4 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiba (US 20100240458) and in view of Packes (US 20020065123) and in view of Stauch (US 20160196765) and further in view
Keilwert (US 20140323194);
11.	Regarding claim 1, Gaiba discloses an electronic gaming machine (i.e. part 101) comprising (FIG. 1 and paragraph 44): 
a processor (FIG. 1, part 103); and 
a display device (FIG. 1, part 152); and
a memory device (i.e. part 105 and 107) storing a plurality of instructions, which when executed by the processor, cause the processor to ( FIG. 1 and paragraph 44): 
receive brain wave signals from an electroencephalograph device (i.e. EEG control device described in paragraph 51) (abstract and paragraphs 43 and 51); and
process the brain wave signals to determine player concentration level data (i.e. the concentration level data described in paragraph 66) (abstract and paragraphs 43, 51 and 66; i.e. player's concentration/attention or focus data/level).
 increase a probability (i.e. increase the probability to 100% when the award/points are awarded) of obtaining an award (i.e. a number of points) based on the player concentration level data (abstract and paragraphs 66 and 130; player may awarded a number of points for improving his or her EEG measurements (e.g., better attention); 
Gaiba fails to explicitly disclose the following limitations:
and determine whether a play of a game results in the award based on the increased probability and a random determination.
Packes teaches:
and determine whether a play of a game results in the award based on the increased probability and a random determination (i.e. the random determination described in paragraph 32) (paragraphs 32 and 63; the bonus comprises an increased probability of winning for one or more plays of the gaming session of the player. For example, the hit frequency of an outcome (e.g. BELL/BELL/BELL) may be increased).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Gaiba in view of Packes to include the aforementioned method in order to prolong the length of player gambling sessions (increase the profitability of slot machines) (as described by Packes, paragraph 5).
The combination of Gaiba and Packes fail to explicitly disclose the following limitations:
 display, on the display device, a player focus meter including a range of values corresponding to and representing possible player concentration level data, wherein the player focus meter is configured to indicate a value in the range of values that corresponds to and represents the determined player concentration level data; 
and wherein the range of values includes a minimum threshold and a maximum threshold; 
Stauch teaches:
 display, on the display device, a player focus meter (a player focus meter/indicator part 56) including a range of values (i.e. a range of value on the speedometer type meter/part 56) corresponding to and representing possible player concentration level data, wherein the player focus meter is configured to indicate a value in the range of values (i.e. a range of value on the speedometer type meter/part 56) that corresponds to and represents the determined player concentration level data (i.e. the player concentration level data determined via the EEG device 20) (paragraphs 38 and 48; paragraph 48 teaches The focus indicator 56, in this embodiment, is a "speedometer" type of indicator that indicates a measure of the user's current level of focus. As stated previously, the focus may be determined based on a beta/theta ratio of the user. The focus indicator 56 is dynamically updated during game play based on the neurofeedback provided by EEG device 20, and thus, will generally fluctuate as that ratio increases (i.e., to show increased focus) and decreases (i.e., to indicate decreased focus); 
and wherein the range of values includes a minimum threshold (i.e. the certain threshold described in paragraph 33) and a maximum threshold (i.e. the increased threshold described in paragraph 68) (paragraphs 33 and 68; paragraph 33 teaches users must raise their attention score above a certain threshold; paragraph 68 teaches If the comparisons indicate that the user is more attentive, the threshold value is increased);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Gaiba and Packes in view of Stauch to include the aforementioned method in order to provide computing devices that is configured for improving cognitive functioning (as described by Stauch, paragraph 2).
The combination of Gaiba, Packes and Stauch fail to explicitly disclose the following limitations:
delay a play of a game based on a determination that the player concentration level data is less than the minimum threshold; 
after delaying the play of the game, enabling the play of the game based on a determination that the player concentration level data is greater than the maximum threshold;
Keilwert teaches:
delay a play of a game based on a determination that the player concentration level data is less than the minimum threshold (i.e. the attention level associated with player not turning her head away) (paragraph 52; paragraph 52 teaches detecting player turning her head away from the GM causes important events/situations of the game play to be delayed); 
after delaying the play of the game, enabling the play of the game based on a determination that the player concentration level data is greater than the maximum threshold (i.e. the attention level associated with the player turning her head away) (paragraph 52; paragraph 52 teaches detecting a player turning her head away from the GM causes important events/situations of the game play to be delayed until the player's attention is present again);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Gaiba, Packes, Stauch in view of Keilwert include the aforementioned methods in order to achieve the predictable result of enhanced player gaming experience (i.e. by ensuring the player does not miss important events/situations of the game play).
12.	Regarding claims 4, Gaiba discloses the plurality of instructions, when executed by the processor, cause the processor to operate with the electroencephalograph device (i.e. the electroencephalograph (EEG) headset) to process the brain wave signals to determine baseline player concentration level data (i.e. a default or base concentration level) (paragraphs 43 and 63).
13.	Regarding claim 5, Gaiba discloses wherein the plurality of instructions, when executed by the processor, cause the processor to change a display by a display device of the electronic gaming machine based on the player concentration level data (paragraph 97; In the example interface, a concentration level may be used to maintain an (displayed) airplane's altitude).
14.	Regarding claim 6, Packes also teaches the change of the display (i.e. changing the display by displaying the outcome described in paragraph 45) relates to one of a wager made by the player (i.e. a single coin wager made by the player described in paragraph 45), a change in a wager made by the player, and a cash-out request made by the player (paragraph 45; The  Packes reference meet the claimed limitation of “the change of the display relates to one of a wager made by the player, a change in a wager made by the player, and a cash-out request made by the player” because the  Packes reference teaches one of the alternative limitations in a Markush claim/grouping)
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Gaiba in view of Packes to include the aforementioned method in order to prolong the length of player gambling sessions (increase the profitability of slot machines) (as described by Packes, paragraph 5).
15.	Regarding claim 7, Gaiba discloses the plurality of instructions, when executed by the processor, cause the processor to increase a value of the award based on the player concentration level data (paragraph 130).
16.	Claims 8 and 10 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiba (US 20100240458) and in view of FREER (US 20170311831) and in view of Stauch (US 20160196765) and further in view of Keilwert (US 20140323194).
17.	Regarding claim 8, Gaiba discloses a gaming system comprising (FIG. 1 and paragraph 44): 
and an electronic gaming machine (i.e. part 101) comprising (FIG. 1 and paragraph 44): 
a processor (FIG. 1, part 103);
a display device (paragraph 45; a video display device for providing textual, audiovisual and/or graphical output); 
and a memory device (i.e. part 105 and 107) storing a plurality of instructions, which when executed by the processor, cause the processor to (FIG. 1 and paragraph 44): 
receive brain wave signals from the electroencephalograph device (i.e. EEG control device described in paragraph 51) (abstract and paragraphs 43 and 51); and
process the brain wave signals to determine player concentration level data (abstract and paragraphs 43 and 51; i.e. player's attention or focus data/level).
and display, on the display device, a value related to the player concentration level data (paragraphs 45 and 130; FIG. 33).
Gaiba fails to explicitly disclose the following limitations:
a player chair comprising a headrest and comprising a contactless electroencephalograph device supported by the headrest;
FREER teaches:
a player chair (i.e. the player chair described in paragraph 42) comprising a headrest and comprising a contactless electroencephalograph device supported by the headrest (paragraphs 9 and 42; Aspect of the disclosure can also include a non-contact electroencephalography (EEG) device where the non-contact sensor is integrated into at least one of a headrest, seat, stantion (station), and visor);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Gaiba in view of FREER to include the aforementioned method in order to achieve the predictable result of improved player gaming experience (i.e. by providing a headrest and a contactless electroencephalograph device associated with the headrest).
The combination of Gaiba and FREER fail to explicitly disclose the following limitations:
 display, on the display device, a player focus meter including a range of values corresponding to and representing possible player concentration level data, wherein the player focus meter is configured to indicate a value in the range of values that corresponds to and represents the determined player concentration level data; 
and wherein the range of values includes a minimum threshold and a maximum threshold; 
Stauch teaches:
 display, on the display device, a player focus meter (a player focus meter/indicator part 56) including a range of values (i.e. a range of value on the speedometer type meter/part 56) corresponding to and representing possible player concentration level data, wherein the player focus meter is configured to indicate a value in the range of values (i.e. a range of value on the speedometer type meter/part 56) that corresponds to and represents the determined player concentration level data (i.e. the player concentration level data determined via the EEG device 20) (paragraphs 38 and 48; paragraph 48 teaches The focus indicator 56, in this embodiment, is a "speedometer" type of indicator that indicates a measure of the user's current level of focus. As stated previously, the focus may be determined based on a beta/theta ratio of the user. The focus indicator 56 is dynamically updated during game play based on the neurofeedback provided by EEG device 20, and thus, will generally fluctuate as that ratio increases (i.e., to show increased focus) and decreases (i.e., to indicate decreased focus); 
and wherein the range of values includes a minimum threshold (i.e. the certain threshold described in paragraph 33) and a maximum threshold (i.e. the increased threshold described in paragraph 68) (paragraphs 33 and 68; paragraph 33 teaches users must raise their attention score above a certain threshold; paragraph 68 teaches If the comparisons indicate that the user is more attentive, the threshold value is increased);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Gaiba and Packes in view of Stauch to include the aforementioned method in order to provide computing devices that is configured for improving cognitive functioning (as described by Stauch, paragraph 2).
The combination of Gaiba, Packes and Stauch fail to explicitly disclose the following limitations:
delay a play of a game based on a determination that the player concentration level data is less than the minimum threshold; 
after delaying the play of the game, enabling the play of the game based on a determination that the player concentration level data is greater than the maximum threshold;
Keilwert teaches:
delay a play of a game based on a determination that the player concentration level data is less than the minimum threshold (i.e. the attention level associated with player not turning her head away) (paragraph 52; paragraph 52 teaches detecting player turning her head away from the GM causes important events/situations of the game play to be delayed); 
after delaying the play of the game, enabling the play of the game based on a determination that the player concentration level data is greater than the maximum threshold (i.e. the attention level associated with the player turning her head away) (paragraph 52; paragraph 52 teaches detecting a player turning her head away from the GM causes important events/situations of the game play to be delayed until the player's attention is present again);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Gaiba, Packes, Stauch in view of Keilwert include the aforementioned methods in order to achieve the predictable result of enhanced player gaming experience (i.e. by ensuring the player does not miss important events/situations of the game play).
18.	 Regarding claim 10, Gaiba also discloses that wherein the plurality of instructions, when executed by the processor, cause the processor to change a display of the electronic gaming machine based on the player concentration level data ( paragraph 97; In the example interface, a concentration level may be used to maintain an (displayed) airplane's altitude).
19.	Regarding claim 11, Gaiba also discloses that wherein the plurality of instructions, when executed by the processor, cause the processor to change a play of a game (i.e. the play of the aeroplane game) displayed by the electronic gaming machine based on the player concentration level data (paragraph 97).
20.	Regarding claim 12, Gaiba also discloses the plurality of instructions, when executed by the processor, cause the processor to increase a chance of obtaining an award (i.e. a bonus item) based on the player concentration level data (paragraph 97 and FIG. 19).
21.	Claims 13, 15, 16 and 19 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiba (US 20100240458) and in view of Pope (US 5377100) and in view of Stauch (US 20160196765) and further in view of Keilwert (US 20140323194).
22.	Regarding claim 13, Gaiba discloses a method of operating an electronic gaming machine (i.e. part 101), the method comprising (FIG. 1 and paragraph 44): 
receiving brain wave signals from an electroencephalograph device(i.e. EEG control device) (abstract and paragraphs 43 and 51; Device 209, on the other hand, may be configured to include a plurality of electrical sensors that detect electrical activity along a user's scalp produced by the firing of neurons within the brain); and
processing the brain wave signals to determine player concentration level data relating to game play (abstract and paragraphs 43, 51 and 97; i.e. player's attention or focus data/level); and 
causing a display device to display a game play related image (paragraph 97).
determining, based on the player concentration level data, that the game play related image (airplane's image) has been selected (paragraph 97);
Gaiba fails to explicitly disclose the following limitations:
causing a display device to display a game play related image corresponding to a wager amount
and responsive to determining that the game play related image has been selected, changing the wager amount.
Gaiba fails to explicitly disclose the following limitations:
determining a plurality of ranges of values of player concentration level data that correspond to a plurality of difficulty levels of game play; 
reducing the difficulty level based on a determination that the player concentration level data is in a first range of the plurality of ranges for a first period of time; 
and increasing the difficulty level based on a determination that the player concentration level data is in a different second range of the plurality of ranges for a second period of time.
Pope teaches:
determining a plurality of ranges of values (i.e. the range of values shown in the EEG engagement index shown in FIG. 2) of player concentration level data that correspond to a plurality of difficulty levels of game play (abstract and FIG. 2 and Col 2, lines 46 – 48 and Col 5, lines 13 - 16); 
reducing the difficulty level based on a determination that the player concentration level data is in a first range of the plurality of ranges (i.e. a first range that shows player’s concentration level data/EEG engagement index increased from level 1 to level 2) for a first period of time (abstract and FIG. 2 and Col 2, lines 46 – 48 and Col 5, lines 13 – 16; Abstract teaches The difficulty level of the game is decreased as this awareness level value increases); 
and increasing the difficulty level based on a determination that the player concentration level data is in a different second range (i.e. .e. a second range that shows player’s concentration level data/EEG engagement index decreased from level 4 to level 2 as shown in FIG. 2) of the plurality of ranges for a second period of time (abstract and FIG. 2 and Col 2, lines 46 – 48 and Col 5, lines 13 – 16; Abstract teaches The difficulty level of the game is increased as the awareness level value decreases).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Gaiba in view of Pope to include the aforementioned method in order to provide an electronic gaming system wherein the player learns to increase his attention (as described by Pope, Col 1, lines 16 - 21).
The combination of Gaiba and Pope fail to explicitly disclose the following limitations:
each of the plurality of ranges having a minimum threshold and a maximum threshold;
Stauch teaches:
The range (i.e. each of the plurality of ranges) includes a minimum threshold (i.e. the certain threshold described in paragraph 33) and a maximum threshold (i.e. the increased threshold described in paragraph 68) (paragraphs 33 and 68; paragraph 33 teaches users must raise their attention score above a certain threshold; paragraph 68 teaches If the comparisons indicate that the user is more attentive, the threshold value is increased);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Gaiba and Pope in view of Stauch to include the aforementioned method in order to provide computing devices that is configured for improving cognitive functioning (as described by Stauch, paragraph 2).
The combination of Gaiba, Pope and Stauch fail to explicitly disclose the following limitations:
delay a play of a game based on a determination that the player concentration level data is less than the minimum threshold for a first difficulty; 
after delaying the play of the game, enabling the play of the game based on a determination that the player concentration level data is greater than the maximum threshold for the first difficulty;
Keilwert teaches:
delay a play of a game based on a determination that the player concentration level data is less than the minimum threshold (i.e. minimum threshold for a first difficulty) (i.e. the attention level associated with player not turning her head away) (paragraph 52; paragraph 52 teaches detecting player turning her head away from the GM causes important events/situations of the game play to be delayed); 
after delaying the play of the game, enabling the play of the game based on a determination that the player concentration level data is greater than the maximum threshold (i.e. the maximum threshold for the first difficulty) (i.e. the attention level associated with the player turning her head away) (paragraph 52; paragraph 52 teaches detecting a player turning her head away from the GM causes important events/situations of the game play to be delayed until the player's attention is present again);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Gaiba, Pope and Stauch in view of Keilwert include the aforementioned methods in order to achieve the predictable result of enhanced player gaming experience (i.e. by ensuring the player does not miss important events/situations of the game play).
22.	Regarding claim 15, Gaiba also discloses processing the brain wave signals to determine baseline player concentration level data (abstract and paragraphs 43, 51 and 130).
23.	Regarding claim 16, Gaiba also discloses changing a display of a selection (i.e. a selection regarding (displayed) airplane's altitude) by a player based on the player concentration level data (paragraph 97).
24.	Regarding claim 19, Gaiba also discloses increasing a chance of obtaining an award (i.e. a bonus item) based on the player concentration level data (paragraph 97 and FIG. 19).
25.	Regarding claim 20, Gaiba discloses displaying by a display device of the electronic gaming machine an indication of the player concentration level data (i.e. display the airplane at an altitude corresponding to player’s concentration level data) (paragraph 97).
26.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiba (US 20100240458) and in view of Pope (US 5377100) and in view of Stauch (US 20160196765) and further in view of Keilwert (US 20140323194) and further in view of Mai (US 20080311984).
27.	Regarding claim 21, the combination of Gaiba, Pope, Stauch and Keilwert teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
reducing the difficulty level comprises increasing a probability of triggering a bonus during game play.
Mai teaches:
reducing the difficulty level comprises increasing a probability of triggering a bonus (i.e. triggering a bonus feature/power up as described in paragraphs 43 and 44) during game play (paragraphs 43 and 44; paragraph 44 teaches a higher difficulty level may have a lower rate at which power-up triggers, such as coins, appear in a game than another lower level of difficulty).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Gaiba, Pope, Stauch and Keilwert in view of Mai to include the aforementioned method in order to achieve the predictable result of enhanced player interest and improved player gaming experience.
28.	Regarding claim 22, Mai also teaches increasing the difficulty level comprises decreasing a probability of triggering a bonus (i.e. triggering a bonus feature/power up as described in paragraphs 43 and 44) during game play (paragraphs 43 and 44; paragraph 44 teaches a higher difficulty level may have a lower rate at which power-up triggers, such as coins, appear in a game than another lower level of difficulty).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination Gaiba, Pope, Stauch and Keilwert in view of Mai to include the aforementioned method in order to achieve the predictable result of enhanced player interest and improved player gaming experience.

Response to Arguments
29.	Regarding claims 1, 4 – 8, 10 - 13, 15 – 16 and 19 – 22, the applicant argues that the cited prior art fail to teach the newly amended limitations of the claims (Remarks, pages 7 - 9).
	The examiner agrees. However, the new rejections with the Keilwert reference teach the aforementioned newly amended limitations for claims 1, 4 – 8, 10 – 13, 15- 16 and 19 – 22 (see rejections above for details).

Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715